EXHIBIT 4.1 NUMBERSHARES INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE [Graphic: Logo] CELSION CORPORATION 5,350 Shares $.01 Par Value 8% Series A Redeemable Convertible Preferred Stock This Certifies that is the owner of fully paid and non-assessable Shares of the above Corporation transferable only on the books of the Corporation by the holder hereof in person or by duly authorized Attorney upon surrender of this Certificate properly endorsed. In Witness Whereof, the said Corporation has caused this Certificate to be signed by its duly authorized officers and to be sealed with the Seal of the Corporation. Dated: [CORPORATE SEAL] /s/Timothy J. Tumminello Jeffrey W. Church Timothy J. Tumminello Vice President and Chief Financial Officer Assistant Secretary, Controller and Chief Accounting Officer The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations.Additional abbreviations may also be used though not in the list. TEN COM -as tenants in commonUNIF GIFT MIN ACT - (Cust)(Minor) TEN ENT -as tenants by the entireties under Uniform Gifts JT TEN -as joint tenants with rightto Minors Act of survivorship and not as tenants in common (State) UNIF TRF MIN ACT - (Cust)(Minor) under Uniform Transfer to Minors Act (State) For value received, hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY NUMBER OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (Please print or typewrite name and address of assignee) Shares represented by the within Certificate, and do hereby irrevocably constitutes and appoints Attorney to transfer the said shares on the books of the within-named Corporation with full power of substitution in the premises. Dated: In presence of NOTICE: The signature to this assignment must correspond with the name as written upon the face of the Certificate, in every particular, without alteration or enlargement, or any change whatever.
